Citation Nr: 1142444	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  10-37 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a right knee disorder; and if so, whether service connection is warranted.

2.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel



INTRODUCTION

The Veteran served on active duty from August 1944 to November 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefits sought on appeal.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of the claims.  In his September 2010 substantive appeal [VA Form 9] he declined the option of testifying at a personal hearing.

To establish jurisdiction over the issue of entitlement to service connection for a right knee disorder, the Board must first consider whether new and material evidence has been submitted to reopen the claims.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to nonservice-connected pension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if any further action on his part is required.





	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

Evidence received since the October 1989 rating action is new, but does not relate to unestablished facts necessary to substantiate the claim of whether a right knee disorder was incurred or aggravated in service, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received for the claim of entitlement to service connection for a right knee disorder; the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's petition to reopen his claim of entitlement to service connection for a right knee disorder decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of a petition to reopen a service connection claim, the Veteran be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  

Prior to initial adjudication of the Veteran's claim, a letter dated in December 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The December 2009 letter provided notice of the elements of new and material evidence and the reasons for the prior denial of the Veteran's claim.  The criteria of Kent are satisfied.  See Kent, supra.  The Veteran was also informed of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2011) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claims, as defined by law.  In attempts to reopen a previously denied claim for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii) (2011).  The Veteran has failed to provide VA with new and material evidence pertaining to his petition to reopen his previously denied claim of entitlement to service connection for a right knee disorder.  Accordingly, there is no duty to provide VA examinations and no error exists.  See id.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).



II.  New and Material Evidence

The Veteran maintains that he has submitted new and material evidence sufficient to reopen his previously denied claim of entitlement to service connection for a right knee disorder.  The Board disagrees.

The Veteran filed his original claim of entitlement to service connection for a right knee disorder in December 1988.  The Veteran alleged that in the summer of 1945, while pulling the wheel off an axle of a two and one half ton truck, the wheel came off and fell on his right knee, requiring him to be hospitalized.  An October 1989 rating decision denied the Veteran's claim, stating that the Veteran's service treatment records were completely negative for the alleged injury and was specifically negative for any chronic knee condition.  The Veteran did not appeal this determination and it became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

In general, RO decisions are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2011).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

Medical evidence received since the October 1989 denial of the Veteran's claim consists solely of VA and private treatment records, wherein the Veteran complained of right knee pain, and was diagnosed with severe tricompartment degenerative joint disease.  This is new evidence, but it is not material.  As noted above, material evidence means that the evidence must, by itself or with other evidence of record considered previously, relate to an unestablished fact necessary to substantiate the claim.  Here, the new evidence shows a current disability.  It does not show that it was incurred in service or is related to what the Veteran reports occurred in service.  Thus, it does not raise a reasonable possibility of substantiating the claim.  The only evidence in support of the Veteran's claim consists of his own lay statements alleging that he currently suffers from a right knee disorder that is the result of his time in service.  This is duplicative of evidence previously of record.  The Board acknowledges that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss his right knee pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  

With respect to the Veteran's contentions that he has experienced right knee pain since service, the Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  In this case, the Board finds the Veteran competent to discuss his right knee pain.  Unfortunately, however, the Veteran's lay testimony has not been supported by an opinion by a medical professional.  Accordingly, the Board finds that the Veteran's lay statements are outweighed by the post-service treatment records and are not probative.

Despite the relatively low bar set by Shade to reopen a previously denied claim, the Board finds that the evidence received since October 1989, does not meet this standard and does not raise a reasonable possibility of substantiating the claim.  Therefore, the evidence is not material.  The appeal to reopen the Veteran's claim of entitlement to service connection for a right knee disorder is denied.


ORDER

New and material evidence sufficient to reopen a claim of entitlement to service connection for a right knee disorder has not been received.
REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of entitlement to nonservice-connected pension.

The Veteran filed a claim of entitlement to nonservice-connected pension in November 2009.  An administrative decision was issued in October 2010, which denied the Veteran's claim.  In May 2011, the Veteran expressed disagreement with the administrative decision.  Since the filing of a notice of disagreement initiates appellate review, the claim must be remanded for the preparation of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

The RO/AMC should issue the Veteran a statement of the case pertaining to his claim of entitlement to nonservice connected pension.  Along with the statement of the case, the RO must furnish to the Veteran and his representative a VA Form 9 (Appeal to Board of Veterans' Appeals) and afford them the applicable time period for perfecting an appeal to this issue.  (The Veteran and his representative are hereby reminded that appellate consideration of this claim may be obtained only if a timely appeal is perfected).  If, and only if, the Veteran files a timely appeal, this issue should be returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


